Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158654
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158654
                                                                   COA: 344242
                                                                   Wayne CC: 11-012637-FC
  ANTONIO JACKSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 25, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. See People v Beck, 504 Mich ___ (2019) (Docket No.
  152934).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2019
           s1120
                                                                              Clerk